Citation Nr: 1748586	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  13-23 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
Veteran represented by: 	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1979 to October 1982.  The appellant is his ex-wife, who is seeking an apportioned share of the Veteran's compensation benefits on behalf of their minor children.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2016, the appellant testified during a Board hearing at the RO.  Due to administrative error, the Veteran was not given the opportunity to participate in the hearing.  

In January 2017, the Board remanded the case for further development, and to afford the Veteran an opportunity to review the hearing transcript and present any information or argument in response.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

In February 2017, the Veteran requested a Board hearing.  However, given the decision in this case, which is favorable to the Veteran, the Board finds that a hearing is not necessary.


FINDINGS OF FACT

1. The Veteran has two minor children who live apart from him, and for whom he is not obligated by a divorce decree under the state of their residence to pay any child support. 

2. The Veteran is reasonably discharging his responsibility for his children's support.

3. An apportionment of the Veteran's compensation benefits would cause him an undue hardship.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's compensation benefits have not been met.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

A claim for an apportionment is a "contested claim" and is subject to the special procedural regulations set forth in 38 U.S.C.A. §§ 7102(b)(2) and 7105A, and C.F.R. §§ 19.100-02  and 20.500-04.  The applicable contested claims procedures were followed in this case.  The RO provided the appellant and the Veteran with a notice of their procedural and appellate rights.  There is no evidence of, and neither the appellant nor the Veteran has alleged, a deficiency with VA duties.  As noted in the Introduction, the Veteran was not afforded an opportunity to participate in a hearing.  Given the disposition below, neither that deficiency, nor any other pertaining to him, warrants further action, as any such error is harmless.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required.  In the prior remand, the Board requested that the AOJ ask the appellant to complete and return VA Form 5655, Financial Status Report, documenting all income and expenses, and provide copies of all supporting documents since April 2012.  In February 2017, the AOJ provided the appellant with VA Form 5655 and advised her of the significance of the requested information, and that failure to cooperate may result in a denial of her claim.  To date, the appellant has not submitted a completed VA Form 5655 or any supporting documents.  VA's duty to assist is not a one-way street and a claimant has an obligation to assist in the adjudication of her claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Due to the appellant's failure to cooperate, information critical to her claim could not be obtained and her claim will be adjudicated based on the other evidence of record.
Legal Criteria and Analysis

A Veteran's benefits may be apportioned if the Veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a) (2016). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2016).  All or any part of the compensation payable on account of any Veteran may be apportioned if the Veteran is not residing with his spouse or children, and the Veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2) (West 2014); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a general apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451 (2016). 

Both "general" and "special" apportionments are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451. 

In general, the term "child of the Veteran" includes an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  
38 C.F.R. § 3.57 (2016).

In this case, the Veteran has been receiving VA compensation at the 100 percent rate since February 2002.  In December 2008, he began receiving additional VA benefits based on the addition of his children to his award.  Since May 2011, his minor children have lived with their mother, apart from the Veteran.  An April 2012 divorce decree shows that the Veteran was responsible for paying for the remainder of the 89 percent of the bill for the children's braces and for depositing $1,300 into each child's bank account but was not responsible for any additional child support.  None of the above is in dispute.  

In a statement received in August 2011, the appellant requested an apportionment of the Veteran's VA benefits on behalf of their children.  She explained that she and the Veteran were getting a divorce.  She noted that her monthly income consisted of $598 in Social Security Administration (SSA) benefits in her name and $726 in SSA benefits in the children's names, each child receiving $363, for a total of $1,324.  She then noted that her monthly expenses totaled $2,741, creating a shortage of $1,417 which was being offset by her mother.

In August 2011, the Veteran reported his monthly income of $833 in SSA benefits.  At that time, he was receiving $3,007 in VA compensation benefits, so his monthly income totaled $3,840.  He then noted that his monthly expenses totaled $3,983, which included a payment for his daughter's dentist, creating a shortage of $143.  

At the August 2016 Board hearing, the appellant indicated that the children were receiving payments from the Veteran's SSA benefits but that the Veteran was not paying for the children's braces.  The appellant also indicated that the Veteran had inflated his monthly expenses and listed expenses that he was not paying.

As the Veteran's report of monthly expenses appeared to include joint expenses belonging to both the appellant and Veteran, and the appellant's testimony indicated that the Veteran had inflated his expenses and reported expenses that were not being paid, the Board requested that the AOJ ask the appellant and Veteran to each submit an updated financial statement with an itemized list of the monthly income and expenses.  

In January 2017 correspondence, the Veteran stated that his children receive about $370 each from his SSA benefits and that he pays for their cellular telephone bills and gives them an allowance, as well as monetary birthday and Christmas gifts.  He also provided the requested financial information.  He reported a current monthly income of $4,093 and monthly expenses of $3,927, leaving $166 per month.  An evaluation of his reports for prior years left him with $276 per month during 2015 and 2014 and $147 per month during 2013 and 2012.

The appellant has not provided the requested financial information.  

In this case, the Veteran has two minor children who live apart from him, and for whom he is not obligated by a divorce decree under the state of their residence to pay any child support. 

Given the evidence of record, the Board finds that the Veteran is reasonably discharging his responsibility for his childrens' support.  The record shows that he is providing for them through his SSA benefits.  The appellant even acknowledged at the Board hearing that the terms of the divorce decree stating that the Veteran would not be responsible for child support were based on the provision of SSA monies from the Veteran's SSA benefits.  The record also shows that the Veteran has been paying for the children's cellular telephone bills and giving an allowance.  Thus, a "general" apportionment of the Veteran's compensation benefits is not warranted.

Given the Veteran's report of his monthly income and expenses for the past five years, he has been left with an excess of between $166 and $276 per month.  The record also shows that the Veteran has been receiving $2,950 per month in VA compensation benefits since May 1, 2012, after his now ex-wife was removed as a dependent.  An apportionment in an amount equal to the minimum 20 percent of his benefits would have been $590, which would have resulted in a shortage of between $314 and $424 per month.  As such, the Board finds that an apportionment of the Veteran's compensation benefits would cause him an undue hardship.  Thus, a "special" apportionment of the Veteran's compensation benefits is not warranted.

While the Board is sympathetic to the appellant's situation, as the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board notes that VA regulations provide that the validity of a divorce decree will be questioned by VA only when such validity is put in issue by a party or a person whose interest in a claim for benefits would be affected thereby.  38 C.F.R. § 3.206 (2016).  In that regard, the Board does not have the authority to set aside a valid divorce decree under the laws of the State of West Virginia.  The Board simply does not have jurisdiction to disturb the terms regarding child support set by the divorce decree.  See Ankenbrandt v. Richards, 504 U.S. 689, 703 (1992) (concluding that the domestic relations exception to Federal jurisdiction divests the federal courts of power to issue or modify a divorce, alimony, or child custody decree).  Both the appellant and Veteran were represented by counsel in the divorce proceedings, and there is no indication that the State of West Virginia has voided or otherwise modified the divorce decree, nor has the appellant so contended.  Based on the terms of the divorce decree stating that the Veteran was not responsible for any additional child support, the claim for an apportionment, as a request for child support, may not be granted.  If the appellant wished to contest the terms regarding child support, she should have done so with the State of West Virginia, not with the VA.  Thus, the Board may not even have the legal authority to permit the benefits sought by the appellant.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991).


ORDER

An apportionment of the Veteran's compensation benefits is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


